DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   04/07/2021. 
Claims 1-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant states on page 9 that the drawings have been amended to address the previous objections, however, the replacement drawings as filed on 04/07/2021 still show the elements not found in the specifications (900 and 1000). As such, the objection is maintained.
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. On pages 10-13, Applicant provides citations from the references, however, the Applicant has not commented specifically on how the citations do not teach the limitations. 

Hence, Applicant’s arguments are not persuasive.
Drawings
The drawings are objected to because of the following informalities:
Fig. 9 - Element 900 is not found in the specifications.
Fig. 10 - Element 1000 is not found in the specifications.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swart et al. (U.S. PG Pub No. 2018/0032503), as found in the IDS, hereinafter Swart, in view of Li et al. (U.S. PG Pub No. 2018/0060301), as found in the IDS, hereinafter Li, and further in view of Soni et al. (U.S. PG Pub No. 2018/0285774), hereinafter Soni.

Regarding claims 1, 9, and 15, Swart teaches
(claim 1) A system, comprising ([0006] a system of machine learned disambiguation):
a memory that stores computer executable components (Fig. 1, [0046] computer program instructions to be executed by a processor, i.e. computer executable components, may be stored in a memory); and
a processor that executes the computer executable components stored in the memory (Fig. 1, [0037], [0044] instructions are located within a processing unit in which the processors execute the instructions), wherein the computer executable components comprise:
a language model component that employs an artificial intelligence model to generate ([0050-1], [0063], [0078-9] an NLP system, i.e. language model component, includes a learning engine utilizing machine learning, i.e. artificial intelligence model):
(claim 9) A computer-implemented method ([0006] a method of machine learned disambiguation), comprising:
employing, by a system operatively coupled to a processor, an artificial intelligence model to generate (Fig. 1, [0006], [0037], [0050-1], [0063], [0078-9] a system includes a processor programmed to perform instructions, such as using an NLP system that includes a learning engine utilizing machine learning, i.e. artificial intelligence model):
(claim 15) A computer program product facilitating word entity disambiguation, the computer program product comprising a computer readable storage medium having Page 44 of 47 P201804006US01program instructions embodied therewith, the program instructions executable by a processor to cause the processor to ([0037], [0044] a computer system having one or more storage devices, such as memory, i.e. computer readable storage medium, where program instructions may be stored in a memory, i.e. having program instructions embodied therewith, and are to be executed by a processor):
employ, by the processor, an artificial intelligence model to generate (Fig. 1, [0006], [0037], [0050-1], [0063], [0078-9] a system includes a processor programmed to perform instructions, i.e. employ, such as using an NLP system that includes a learning engine utilizing machine learning, i.e. artificial intelligence model):

a function that describes a mathematical relationship between profile --representations-- of human entities and word --representations-- of word entities of dialogues between the human entities and conversation agents ([0050-1], [0053], [0066-7], [0079], [0081] an NLP system may update user specific data, context data, or history information about a user, such as a contact , 
a dialogue management component that employs the function to disambiguate the word entity based on the profile --representation-- and the word --representation-- ([0007:1-6], [0009-10], [0054:1-15], [0066-7], [0081] smart matching engine, i.e. dialogue management component, may suggest which entity is requested, i.e. disambiguate the word entity, by matching the entity from the input, i.e. word --representation--, to the user information, i.e. profile --representation--, using information such as the frequency with which a user calls a specific individual or travels to a specific location, calls an individual by a nickname instead of the name in a contact list, or calls specific individuals during specific times of the day, i.e. employs the function).

a profile vector of a human entity based on one or more binary values representing profile data of the human entity, and 
a word vector of a word entity in a dialogue based on one or more second word entities adjacent to the word entity in the dialogue, wherein the dialogue is between the human entity and a conversation agent; and
Li, however, teaches a profile vector of a human entity… ([0039], [0133], [0142] inputs to the system by a human user, i.e. human entity, include demographic or geolocation context information regarding the source of the input, i.e. profile, can be embedded, i.e. a …vector, where the word sequence can be used during encoding), and 
a word vector of a word entity in a dialogue based on one or more second word entities adjacent to the word entity in the dialogue, wherein the dialogue is between the human entity and a conversation agent ([0039], [0101], [0133], [0142] inputs to the system by a human user including current utterances, i.e. word entity in a dialogue, can be embedded, i.e. generate a …vector, where the word sequence can be used during encoding, i.e. based on one or more second word entities adjacent to the word entity in the dialogue, and where the inputs are used to communicate via input and output between a dialogue agent and a human user, i.e. the dialogue is between the human entity and a conversation agent); and

In addition, while Swart in view of Li teaches the user context information as being embedded, Swart in view of Li does not specifically teach that the information is binary values, and thus does not teach
a profile vector of a human entity based on one or more binary values representing profile data of the human entity.
Soni, however, teaches a profile vector of a human entity based on one or more binary values representing profile data of the human entity ([0038:14-25] a user’s feature vector that defines a user’s profile, i.e. profile vector of a human entity, may have fields that are binary values, i.e. based on one or more binary values, indicating interest/disinterest in a corresponding entity, i.e. representing profile data of the human entity).
Swart, Li, and Soni are analogous art because they are from a similar field of endeavor in using user information to assist with analyzing user input. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user context information being embedded teachings of 

Regarding claims 2, 10, and 16, Swart in view of Li and Soni teaches claims 1, 9, and 15, and Swart further teaches
a data collection component that collects at least one of the profile data of the human entity or one or more conversation logs comprising at least one of the dialogue, the word entity, or the one or more second word entities ([0050-1], [0055] NLP system, i.e. data collection component, has an agent system that may store user specific data, such as preferences, i.e. the profile data of the human entity, as well as receiving user utterances for processing, where the utterance includes words or phrases, i.e. one or more conversation logs comprising at least one of the dialogue, the word entity, or the one or more second word entities).  

Regarding claims 3, 11, and 17, Swart in view of Li and Soni teaches claims 1, 9, and 15, and Soni further teaches
disambiguates the word entity based on at least one of a distance between the profile vector and the word vector or distances between the profile vector and multiple word vectors… ([0039], [0042], [0044] in order for an article to be recommended to a user, i.e. disambiguate the word entity, where an article has a feature vector expressing the extent to which it is about a given entity, i.e. word vector, .  
Li further teaches that the word vectors are specifically of the dialogue ([0039], [0101], [0133], [0142] inputs to the system by a human user including current utterances, i.e. word entity, can be embedded, i.e. vector, and where the inputs are used to communicate via input and output between a dialogue agent and a human user, i.e. the dialogue).

Regarding claim 4, Swart in view of Li and Soni teaches claim 1, and Li further teaches
wherein the artificial intelligence model comprises at least one of a language model, a document to vector model, a word to vector model, a natural language model, a term vector model, a vector space model, a natural language processing model, a statistical language model, or a feature learning model ([0023], [0101] a neural network is used to extract features from input, i.e. feature learning model, an a feature extractor can convert user input into a vector representation, i.e. word to vector model).  

Regarding claim 5, Swart in view of Li and Soni teaches claim 1, and Swart further teaches
wherein the word entity comprises one or more textual objects selected from a group consisting of a phoneme, a syllable, a letter, a word, aPage 42 of 47 P201804006US01sentence, and a paragraph ([0009] the system identifies an input entity name, i.e. word entity comprises one or more textual objects selected, from a user input such as “call James”, i.e. from a group consisting of a sentence, where “James” is the input entity).  

Regarding claim 6, Swart in view of Li and Soni teaches claim 1, and Swart further teaches
wherein the dialogue comprises at least one of a sequence of word entities, a sequence of textual objects, a textual dialogue, a textual conversation, or a corpus of conversation log data ([0034] the system receives natural language input, i.e. dialogue, such as ‘call John’, ‘call the pizza place’, or other requests for information or actions, i.e. at least one of a sequence of textual objects).

Regarding claims 7, 13, and 19, Swart in view of Li and Soni teaches claims 1, 9, and 15, and Swart further teaches
an interface component that presents at least one of a word entity variation or a word entity disambiguation of the word entity and receives feedback data corresponding to at least one of the word entity variation or the word entity disambiguation ([0007-8], [0019], [0021], [0059] the NLP system may use a text-to-speech engine, i.e. interface component, to query the user to confirm which of the multiple options were intended, such as if the user meant to call John Doe or John Smith, i.e. presents as least one of a word entity variation, and receives an audible response, such as through the NLP system’s ASR engine, i.e. interface component, from the user confirming the choice that is stored as part of the user confirmation .

Regarding claims 8, 14, and 20, Swart in view of Li and Soni teaches claims 1, 9, and 15, and Swart further teaches
a learner component that learns one or more word entity variations of the word entity based on feedback data corresponding to at least one of a word entity variation or a word entity disambiguation of the word entity, (claims 8 and 14) thereby facilitating at least one of improved accuracy, efficiency, or performance of at least one of the dialogue management component or the processor ([0007] when multiple matches are found by the system, the disambiguation can be learned, i.e. learner component that learns one or more word entity variations of the word entity, using a record of confirmations, i.e. based on feedback data corresponding to at least one of a word entity variation, where the learned disambiguation may reduce ambiguities and the system may no longer prompt for confirmations, i.e. facilitating at least one of improved accuracy and efficiency…of at least one of the dialogue management component).

Regarding claims 12 and 18, Swart in view of Li and Soni teaches claims 9 and 15, and Li further teaches
employing, by the system, at least one of a language model, a document to vector model, a word to vector model, a natural language model, a term vector model, a vector space model, a natural language processing model, a statistical language model, or a feature learning model to generate the profile vector of the entity … and the word vector of the word entity in the dialogue … ([0023], [0101], [0133], [0142] a neural network is used to extract features from input, i.e. feature learning model, an a feature extractor can convert user input into a vector representation, i.e. word to vector model, where the inputs to the system include demographic or geolocation context information, i.e. profile, as well as current utterances, i.e. word entity of a dialogue, can be embedded or converted into a vector representation, i.e. generate a …vector, where the word sequence can be used during encoding, i.e. based on one or more second word entities adjacent to the word entity in the dialogue).  
Where Soni further teaches that the profile vector is based on the one or more binary values representing the profile data of the entity ([0038:14-25] a user’s feature vector that defines a user’s profile, i.e. profile vector of an entity, may have fields that are binary values, i.e. based on one or more binary values, indicating interest/disinterest in a corresponding entity, i.e. representing profile data of the entity), as previously shown in claims 9 and 15, respectively.
And where Swart further teaches that the word representation is based on the one or more second word entities adjacent to the word entity in the dialogue ([0051], [0053] the NLP system components may process an utterance, where keywords within the utterance, i.e. word --representation-- of the word entity in a dialogue, are compared to contextual information based on prior utterances, i.e. based on one or more second word entities adjacent to the word entity in the dialogue), as .
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659       

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659